Case 1:11-cr-00678-RJS Document 29 Filed 04/12/21 Page 1of1
Case 1:11-cr-00678-RJS Document 23 Filed 01/28/21 Page 3 of 3

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

x
UNITED STATES OF AMERICA
WAIVER OF RIGHT TO BE PRESENT AT
CRIMINAL PROCEEDING
ANTHONY NORTHINGTON,
Supervisee. 11-cr-678 (RUS)
Xx

 

Fan Release Conference

| understand that I have a right to appear before a judge in a courtroom in the Southern District of New York at the
time the conditions of my release on supervision or my remand to custody are discussed. I have discussed these
rights with my attorney and wish to give up these rights for the period of time in which access to the courthouse has
been restricted on account of the COVID-19 pandemic. I request that my attorney and I be permitted to participate
by telephone, or if it is reasonably available by videoconferencing, in any conference with the court at which such
conditions or my OL are discussed.

6) /9ca/

Signature of Defendant

Jn on fLorthin\jo.n

Print Name ,

Date:

I hereby affirm that I am aware of my obligation to discuss with my client the specifications of violation of
supervised release, my client’s rights to attend and participate in the criminal proceedings encompassed by this
waiver, and this waiver form. I affirm that my client knowingly and voluntarily consents to the proceedings being
held without my client being physically present in court.

Date: _— Cx

Signature of Defense Counsel

 

 

Accepted:
ature of Judge
Hon. Richard J. Sullivan
UNITED STATES CIRCUIT JUDGE
Sitting by Designation

= Mee,
